Exhibit 10.1
SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (“Agreement”) is entered into as of September
15, 2010 by and between Biomoda, Inc., a corporation organized under the laws of
the State of New Mexico (the “Company”), and each Person set forth on the
signature page hereto as a “Purchaser” hereunder (each a “Purchaser” and
collectively the “Purchasers”), on the other hand.


WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to each Purchaser, and each Purchaser desires
to purchase from the Company, securities of the Company in a PIPE Transaction as
set forth herein;
 
NOW THEREFORE, in consideration of the foregoing premise and the covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Purchaser
agree as follows:


8. Incorporation by Reference; Definitions.


(a)  
Incorporation.  This Agreement incorporates by reference, as if set forth herein
in its entirety and including without limitation all terms, conditions and
provisions set forth therein, the PipeFund Services Organization Standard
Transaction Document labeled GTC 8-10 (General Terms and Conditions) available
and accessible at www.pipefund.com (“PST Document GTC”); provided, however, that
to the extent any of the terms, conditions or provisions of this Agreement
(without such incorporation) contradict or conflict with the terms, conditions
or provisions of PST Document GTC, this Agreement shall control.



(b)  
Defined Terms.  Each initially capitalized term used but not defined in this
Agreement (including PST Document GTC as incorporated herein pursuant to the
preceding Section), and each initially capitalized term used but not defined in
any other Transaction Document, shall have the meaning ascribed thereto in the
PipeFund Services Organization Standard Transaction Document labeled 8-10 DEF
(Definitions) available and accessible at www.pipefund.com.



9. Securities.  The Company agrees to issue and sell, and each Purchaser agrees
to purchase, severally and not jointly, in consideration for payment by such
Purchaser of its Subscription Amount indicated on such Purchaser’s signature
page hereto, upon the terms and conditions contained in this Agreement, the
following Securities:
 
(a)  
Notes.  10% Convertible Note Due August 31, 2011 of the Company, in the form
attached hereto as Exhibit A (“Note”), with an original principal amount equal
to 112% of such Purchaser’s Subscription Amount (and an aggregate original
principal amount equal to $560,000 under all the Notes); and

 
(b)  
Warrants.  5-year Warrant, in the form attached hereto as Exhibit C, to purchase
such number Warrant Shares as is equal to such Purchaser’s Subscription Amount
divided by $0.25, having an initial exercise price equal to $0.25 (with an
aggregate number of Warrant Shares under all Warrants equal to 2,000,000
shares).

 
 
 

--------------------------------------------------------------------------------

 
 
10. Purchase Price; Form of Payment; Closing.  The aggregate Subscription Amount
for the Notes and Warrants to be purchased by the Purchasers hereunder shall be
$500,000.  At Closing, each Purchaser shall pay such Purchaser’s Subscription
Amount by wire transfer in immediately available funds to the Company (less any
amounts offset as described in Section 4 below).  There shall not be any Escrow
Agreement for the Transactions nor any Funds Escrow Agent or Documents Escrow
Agent, provided that the original Notes and Warrants shall be delivered to
counsel to Purchaser to be held in escrow pending the Company’s receipt of each
respective Purchaser’s wire transfer.  Notwithstanding anything to the contrary
contained in Section 2.3(a)(viii) of PST Document GTC, the Company shall not be
required to deliver a Legal Opinion, Officer’s Certificate or Secretary’s
Certificate under subsections (B), (C) and (D) thereof, provided that the
Company shall furnish to the Purchasers copies of the Company’s current
Certificate of Incorporation and Bylaws and Board resolutions authorizing the
Transactions.


11. Expenses.  On or prior to the Closing, the Company shall pay a
non-refundable, non-accountable sum equal to $7,500 as and for the fees, costs
and expenses (including without limitation legal fees and disbursements
expenses) incurred by the Purchasers in connection with the negotiation,
preparation and execution of the Transaction Documents (“Expense Amount”) (of
which $5,000 is allocable to Purchaser and $2,500 is allocable to
Purchaser).  In addition, the Company shall pay Purchaser, for arranging the
loans evidenced by the Notes, an origination fee equal to 2.5% of the aggregate
Subscription Amount hereunder ($12,500) payable upon the Closing (“Origination
Fee”).  Purchaser may withhold and offset its portion of the Expense Amount and
the Origination Fee, and Purchaser may withhold and offset its portion of the
Expense Amount, from the payment of such Purchaser’s Subscription Amount
otherwise payable hereunder at Closing, which offset shall constitute partial
payment of such Subscription Amount in an amount equal to such
offset.  Purchaser shall be responsible for all PipeFund expenses.
 
12. Company Address for Notices:


Biomoda, Inc.
609 Broadway NE #215
Albuquerque, New Mexico 87102
Attn:  President
Facsimile: 866-519-6156
E-Mail: 
 
 

13. Modifications and Additional Terms.


(a)  
No Registration Rights; Rule 144.  Sections 6.1 through 6.5 of PST Document GTC
are hereby deleted such that the Purchasers shall not have any registration
rights.  The Company acknowledges and agrees that, for purposes of Rule 144, the
holding period for the shares of Common Stock issuable upon conversion or
otherwise pursuant to the Notes issued to the Purchasers shall have commenced on
the date of original issuance of the Notes.  After six months following the
Closing Date, any and all shares of Common Stock issued upon conversion of the
Notes issued to a Purchaser shall be issued free and clear of any and all
legends and restrictions thereon, provided that such Purchaser is not an
Affiliate of the Company at such time.



(b)  
The Bulletin Board shall be an Eligible Market.



(c)  
Dilutive Issuances.  In the event the Company issues or sells any shares of
Common Stock or Convertible Securities or amends the transaction documents
relating to any sale or issuance of Common Stock or Convertible Securities, if
the Purchasers reasonably believe that any of the terms and conditions
thereunder are more favorable to such investors as the terms and conditions
granted under the Transaction Documents entered into in connection herewith,
upon notice to the Company by the Holders the Company shall amend the terms of
this Transaction and such Transaction Documents so as to give the Holders the
benefit of such more favorable terms or conditions.

 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, as of the date first written above, the Parties hereto have
duly executed, or caused their authorized officers to duly execute, this
Agreement.


COMPANY:


BIOMODA, INC.




By:                                                                
Name:         John J. Cousins
Title:           President & Chief Financial Officer




PURCHASER:


2.   Signature:
 
By: Purchaser investment manager
 
 
By:                                                    
Name:
Title:
 
 
3.   Subscription Amount:
 
       $250,000
 
4.   Maximum Ownership Percentage:
 
       4.9%
     

 
IN WITNESS WHEREOF, as of the date first written above, the Parties hereto have
duly executed, or caused their authorized officers to duly execute, this
Agreement.


COMPANY:


BIOMODA, INC.




By:                                                                
Name:         John J. Cousins
Title:           President & Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 


PURCHASER:


1.   Signature:
 
 
By:                                                     
Name:
Title:
 
 
2.   Subscription Amount:
 
       $250,000
 
3.   Maximum Ownership Percentage:
 
       4.9%
     